Title: From Benjamin Franklin to Joshua Babcock, 1 September 1755
From: Franklin, Benjamin
To: Babcock, Joshua


Dear Sir
Philada. Sept. 1. 1755
I beg Leave to introduce to you the Revd. Mr. Allison Rector of our Academy; a Person of great Ingenuity and Learning, a catholic Divine, and what is more, an Honest Man; For as Pope says

A Wit’s a Feather, and a Chief’s a Rod;
An honest Man’s the noblest Work of God.

By Entertaining then this Gent. with your accustomed Hospitality and Benevolence, you will Entertain one of the Nobility. I mean one of Gods Nobility; for as to the Kings, there are many of them not worthy your Notice.
Do me the Favour to make my Compliments acceptable to your good Lady, Sisters and Children in whose most agreeable Company I passed those Chearful Winter Evenings, which I remember with high Pleasure. I am, with the greatest Esteem and Respect, Dear Sir Your most Obedient and Most humble Servant
B Franklin
Mr. Babcock
